Citation Nr: 0207809	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  01-08 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether the appellant became permanently incapable of self-
support prior to attaining 18 years of age.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to April 
1967.  The veteran died in December 1995.  The appellant is 
the veteran's son.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the benefit sought 
on appeal.

The appellant testified before the undersigned Board member 
in an April 2002 Travel Board hearing.  Additional medical 
evidence was presented at the hearing for which the appellant 
waived RO consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2. The appellant was born in July 1957. 

3. He was permanently incapable of self-support at or before 
he attained the age of 18 in July 1975.


CONCLUSION OF LAW

The criteria for entitlement to VA benefits on the basis of 
permanent incapacity for self-support prior to attaining the 
age of 18 have been met. 38 U.S.C. §§ 101(4)(A) (ii), 5103, 
5103A (2002); 38 C.F.R. §§ 3.57, 3.356 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that recent case authority raises 
some doubt as to whether the duty to notify and assist 
provisions of the recently enacted Veteran's Claims 
Assistance Act of 2000 (VCAA) apply to the veteran's claim on 
appeal.  More specifically, in the case of Dyment v. 
Principi, 287 F.3d 1377, 1385 (Fed. Cir. April 24, 2002), the 
Federal Circuit held that the duty to notify and assist 
provisions of the VCAA were not meant to be applied 
retroactively.  However, the Board notes that even assuming 
the applicability of the VCAA, the case has already been 
sufficiently developed and adjudicated under the VCAA.  VA 
medical opinions, private medical records, and Social 
Security records have been obtained and associated with the 
claims folder.  Additionally, the appellant presented 
testimony before the undersigned Board member in an April 
2002 Travel Board hearing.  There is no indication that there 
are any outstanding relevant documents or records that have 
not already been obtained or sufficiently addressed by 
relevant medical examiners in opinions that are already of 
record.  While the appellant's representative has argued that 
the appellant has never been given a VA physical examination, 
as a records review has been conducted by VA examiners and 
the present level of disability is not at issue, and the 
benefits sought are being granted, the Board's decision to 
proceed in adjudicating this claim does not, therefore, 
prejudice the appellant in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  Finally, 
the appellant has been placed on notice of the law and 
regulations pertinent to his claims and further notice of 
this information would be both redundant and unnecessary.

The appellant contends that he is entitled to VA benefits.  
Specifically, through testimony and written statements, he 
claims that he was permanently incapable of self-support 
prior to attaining the age of 18 due to an automobile 
accident.  The veteran died in December 1995.  Service 
connection for the cause of the veteran's death was 
established by a March 1998 rating decision.

A child of a veteran may be entitled to DIC benefits if the 
veteran's death was related to service or the veteran died 
while rated 100 percent disabled. 38 U.S.C. 
§§ 1310, 1318.  However, the child must satisfy certain 
requirements in order to be found eligible for such benefits.  
In particular, he must establish that he is a "child" as 
defined by law and regulations. 

For purposes of entitlement to VA benefits, among other 
things, the term "child" includes a person who is unmarried 
and who, before attaining the age of 18 years, became 
permanently incapable of self- support by reason of mental or 
physical defect.  See 38 U.S.C. § 101(4); 38 C.F.R. §§  
3.57(a), 3.356. 

Pursuant to 38 C.F.R. § 3.356(b), rating determinations will 
be made solely on the basis of whether the child is 
permanently incapable of self-support through his own efforts 
by reason of physical or mental defects. The question of 
permanent incapacity for self-support is one of fact for 
determination by the rating agency on competent evidence of 
record in the individual case.  Rating criteria applicable to 
disabled veterans are not controlling.

Based on the appellant's contentions, the issue which must be 
resolved in this case is whether the appellant became 
permanently incapable of self-support by reason of physical 
defect before turning 18. Thus, determination of the 
appellant's status regarding permanent incapacity turns on 
evidence of his physical condition, at age 18 or before. 
Dobson v. Brown, 4 Vet. App. 443 (1993).  In this instance, 
the appellant (the child of the veteran) was born in July 
1957.  Thus, he attained the age of 18 in July 1975, so 
evidence discussing his condition prior to that period is of 
prime importance. For the reasons discussed below, it is 
determined that the appellant's claim is granted.

In October 1974, the appellant sustained multiple injuries in 
a fatal car accident.  Abstracts from the Pennsylvania 
Department of Transportation and a newspaper article confirm 
that the appellant was a passenger in a car in which there 
was one fatality. Hospital records from the General Hospital 
of Monroe County dated in October 1974, show that the 
appellant sustained multiple trauma, to include the 
following: cerebral concussion; contusions and abrasions 
about the scalp and face; fracture dislocation L5 with nerve 
root damage affecting both left and right lower extremities 
resulting in partial or complete neurogenic bladder; and an 
open fracture of the left ankle, tibia and talus.  The 
appellant underwent the following operative procedures: an 
open reduction and debridement; decompression laminectomy 
with fusion; closure of the fractures of the left ankle, 
tibia, and talus; an application of a long leg case; and 
insertion of a Foley catheter.  He was discharged in November 
1974.  

In January 1975, the appellant was admitted to the Allied 
Services for the Handicapped, Inc., Institute of Physical 
Medicine and Rehabilitation.  His admitting diagnosis was 
paraplegia secondary to the fractured vertebrae.  An 
Occupational Therapy Prevocational Assessment dated in March 
1975, found that the appellant could only sit for a period of 
4 hours and he could not use his hands while standing. It was 
further noted that he needed handrails to climb stairs and 
only had fair locomotion.  In May 1975, the appellant was 
discharged to his home.  He was able to ambulate 
independently with distant supervision using two loftstrand 
canes and a piano wire brace on the right on all surfaces.  A 
gait defect was noted.  In activities of daily living, he was 
independent in self-care activities.

Records from the Social Security Administration (SSA) show 
that the appellant became entitled to benefits as a disabled 
adult child on the veteran's social security record as of 
October 13, 1974.  A computer printout from SSA shows that 
the appellant was eligible for Supplemental Security Income 
in February 1975.  A notice of award received in September 
2000 shows that the appellant was entitled to monthly child's 
benefits from SSA beginning in January 1992. 

With regard to the recent clinical evidence of record, while 
there are conflicting opinions of record, the Board finds 
that greater weight is to be accorded to the findings of the 
April 2002 'Independent Medical Review Opinion'.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)); see also Guerieri v. Brown, 4 
Vet. App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches, as is true of any evidence, the credibility and 
weight to the attached medical opinions are within the 
province of the Board).  

The April 2002 opinion prepared by M.M.V., M.D., concluded 
that in his opinion the appellant was "permanently totally 
disabled since age 17 and obviously not able to work in any 
capacity for any type of work prior to his 18th birthday...".  
His opinion was rendered after numerically listing all the 
evidence considered and providing a comprehensive medical 
history. 

In comparison, a July 1999 general medical evaluation, though 
based on a review of the records claims folder, concluded: 

"it was as likely as not that [the 
appellant] was capable of some type of 
employment for self-support provided that 
he was in an accessible, shelter 
environment with concessions to any of 
the specific physical limitations 
present."

An opinion which the Board finds too speculative in that it 
qualified the conditions in which the appellant could have 
functioned is not probative of the matter on appeal.  See 
Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the 
record; bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions) 
(emphasis added).  

Finally, also in July 1999, a separate VA examiner stated 
that the appellant did not have any emotional condition or 
disability secondary to his automobile accident leaving him 
incapable of work.  As the appellant has not contended that 
he had a 'mental disability' rendering him incapable of self-
support, the Board finds that this opinion similarly is not 
probative of the matter on appeal.

After careful consideration of all procurable and assembled 
data, and resolving all reasonable doubt in favor of the 
appellant, his claim is granted.  38 C.F.R. § 3.102; 

cf 66 Fed. Reg. 45, 620 (Aug. 29, 2001)(to be codified as 
amended at 38 C.F.R. § 3.102).

ORDER

Entitlement to VA benefits on the basis of permanent 
incapacity for self-support prior to attaining 18 years of 
age, is granted.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

